ORDER

PER CURIAM.
The Missouri State Treasurer, Custodian of the Second Injury Fund (“Fund”), appeals the award of the Labor and Industrial Relations Commission (“Commission”) to John C. Fisher (“Claimant”). We have reviewed the briefs of the parties and the record on appeal and find no error of *912law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).